NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 18, 2022
                                 Decided June 17, 2022

                                         Before

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge


No. 21-2672

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Indiana,
                                                Indianapolis Division.

      v.                                        No. 1:11-CR-26

GEOFFRIE DILL,
     Defendant-Appellant.                       Tanya Walton Pratt,
                                                Chief Judge.


                                       ORDER

      Geoffrie Dill argues that he’s entitled to a second resentencing hearing for his
2012 drug and firearm convictions. We disagree and thus affirm.

       In early 2011, Dill was arrested while driving a vehicle that contained 20.88
grams of a methamphetamine mixture, 13.27 grams of pure methamphetamine, $1,608
in cash, bags consistent with drug distribution, and a notebook documenting
No. 21-2672                                                                          Page 2

methamphetamine deals. A grand jury later indicted Dill on three counts: Count 1
for possession with intent to distribute five or more grams of methamphetamine in
violation of 21 U.S.C. § 841(a)(1); Count 2 for possession of a firearm in furtherance of a
drug trafficking crime in violation of 18 U.S.C. § 924(c)(1); and Count 3 for possession of
a firearm as a felon in violation of 18 U.S.C. § 922(g)(1). A jury found Dill guilty on each
count, and the district court sentenced Dill to 420 months’ imprisonment: 360 months
on Count 1, 180 concurrent months on Count 3, and 60 consecutive months on Count 2.
We affirmed on direct appeal. See United States v. Dill, 712 F.3d 347 (7th Cir. 2013).

        Dill timely sought collateral relief under 28 U.S.C. § 2255. In an effort to resolve
Dill’s petition, the parties jointly moved to lower his sentence on Count 1 from 360 to
240 months’ imprisonment. Before a new judgment could be entered to that effect, the
parties also moved to lower Dill’s Count 3 sentence from 180 to 120 months because the
Supreme Court had announced a new substantive rule applicable to his case. See Welch
v. United States, 578 U.S. 120, 135 (2016) (holding that the rule announced in Johnson v.
United States, 576 U.S. 591 (2015) applies retroactively). But the proposed judgment filed
by the parties and entered by the district court omitted the agreed change for Count 3.

       Nearly five years later, in early 2021, Dill moved for relief from the judgment
based on this clerical error and requested a resentencing hearing. The district court
granted his motion, scheduled a hearing for Dill to “be resentenced on Count 3,” and
directed that he would not be “preclude[d] … from presenting any appropriate
challenge” at the hearing.

       Before the hearing, Dill filed a sentencing memorandum arguing that he was not
a “career offender” under the Sentencing Guidelines. In Dill’s view, his two prior
Indiana convictions for dealing methamphetamine could not support a career-offender
enhancement because Indiana employed a categorically broader definition of
methamphetamine than the federal definition. Dill reiterated this argument at the
sentencing hearing and also contended that the district court should reconsider his
sentence for all counts, not just Count 3.

       The district court rejected Dill’s career-offender argument based on our decision
in United States v. Ruth, 966 F.3d 642 (7th Cir. 2020). Yet it agreed to reconsider Dill’s
sentence for all counts. After doing so, the court lowered his sentence on Count 1 by
another 20 months, to 220 months’ imprisonment (three and a half years below the
bottom of the Guidelines’ range). It also reduced Dill’s concurrent Count 3 sentence
from 180 to 120 months and left his consecutive sentence on Count 2 unchanged at 60
No. 21-2672                                                                           Page 3

months. So Dill now has a total sentence of 280 months’ imprisonment (220 months on
Counts 1 and 3, and 60 consecutive months on Count 2).

       In this second appeal, Dill makes two arguments. First, he invites us to overrule
Ruth. We decline to do so. See Wilson v. Cook Cty., 937 F.3d 1028, 1035 (7th Cir. 2019)
(per curiam) (“We have stated repeatedly, and recently, that, absent a compelling
reason, we will not overturn circuit precedent.”).

       Second, he contends that the district court denied him the opportunity to
properly comment on matters related to an appropriate sentence as required by Federal
Rule of Criminal Procedure 32. The parties agree that Dill did not raise this issue below,
so we review only for plain error. See United States v. Hidalgo-Sanchez, 29 F.4th 915, 931
(7th Cir. 2022) (describing plain-error standard).

        As relevant here, a district judge must “permit the defendant to speak or present
any information to mitigate the sentence” and “allow the parties’ attorneys to comment
on … matters relating to an appropriate sentence[.]” Fed. R. Crim. P. 32(i)(1)(C) &
(i)(4)(A)(ii). Dill contends that the district court plainly erred under Rule 32 because:
(1) the parties were confused on the scope of the resentencing hearing and (2) he did not
have a chance to fully explain his sentencing recommendation.

        To his first point, Dill asked the district court to expand the scope of the
resentencing hearing. Although the court agreed to his request, it had no obligation to
resentence him on anything but Count 3. Dill cannot complain of any alleged confusion
he created, especially when the court’s flexibility led to a 20-month reduction of his
sentence. Cf. Black v. Wrigley, 997 F.3d 702, 709 (7th Cir. 2021) (noting that a party cannot
generally complain of “invited” errors). We commend the district court’s patient and
flexible handling of Dill’s requests.

        To his second contention, the court did not cut off Dill or his counsel at the
resentencing hearing, and we don’t see what went unexplained. After Dill’s counsel
argued that the career-offender enhancement should not apply (an argument also made
in his sentencing memorandum), the district judge asked, “Didn’t you read Ruth?” and
added that she didn’t see how to “get to” the sentence suggested by Dill based on Ruth.
That was a (correct) rejection on the merits, not a denial of a fair opportunity to be
heard.

                                                                                AFFIRMED